Electronically Filed
                                                    Supreme Court
                                                    SCWC-13-0001803
                                                    24-MAY-2018
                                                    02:36 PM
                         SCWC-13-0001803

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


BERNADINE KUAHIWINUI, Individually and as Personal Representative
    of the Estate of KRISTERPHER KAUPU-KUAHIWINUI, deceased;
      and KENNETH KAUPU, Respondents/Plaintiffs-Appellants,

                               v.

 ZELO’S INC., dba SUSHI & BLUES; TAHITI NUI ENTERPRISES, INC.,
              dba TAHITI NUI, and STATE OF HAWAI#I,
                Petitioners/Defendants-Appellees,


     ZELO’S INC., dba SUSHI & BLUES, Third-Party Plaintiff,

                               v.

        SOLOMON MAKUA KUAHIWINUI, Third-Party Defendant.


                        STATE OF HAWAI#I,
                     Third-Party Plaintiff,

                               v.

           SOLOMON KUAHIWINUI AND CHRISTOPHER FERGUSON,
                      Third-Party Defendants.
SHERYL ANN ACKERMAN, Individually; SHERYL ANN ACKERMAN, as mother
  of, natural guardian and next friend for BRITNEY ANN HARDSKY,
minor; and SHERYL ANN ACKERMAN, as Personal Representative of the
   Estate of CHRISTOPHER COLE FERGUSON, deceased, Plaintiffs,

                               v.

     SOLOMON MAKUA KUAHIWINUI; JAMES B. EDMONDS; TAHITI NUI
        ENTERPRISES, INC., dba TAHITI NUI; ZELO’S INC.,
   dba SUSHI & BLUES; STATE OF HAWAI#I; THE COUNTY OF KAUAI,
                           Defendants,
         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-13-0001803; CIVIL NOS. 08-1-0067 and 08-1-0069)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Defendants-Appellees Zelo’s Inc., dba Sushi

& Blues’ application for writ of certiorari filed on March 30

2018, is hereby accepted and will be scheduled for oral argument.

The parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, May 24, 2018.


                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2